Exhibit 10.1

                                         
 
  LOAN NUMBER   ACCT. NUMBER   AGREEMENT DATE   CREDIT LIMIT   MATURITY DATE
PRIOR
                                       
OBLIGATION
  CL522040275-1             01/02/08     $ 5,000,000.00       04/30/09  
INFORMATION
                                       
 
                                       
 
  LOAN NUMBER   ACCT. NUMBER           MODIFICATION DATE   NEW CREDIT LIMIT
 
                                       
 
  CL522040275-1                     03/17/09     $ 5,000,000.00  
 
                                        AMENDED OBLIGATION INFORMATION   NEW
MATURITY DATE   NEW INTEREST RATE
          INITIALS
 
                                              06/01/10     5.0%
               
 
                                                    Creditor Use Only
               

DEBT MODIFICATION AGREEMENT
DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
March 17, 2009. The parties and their addresses are:
LENDER:
CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, Virginia 22102
Telephone: (703) 584-3430
BORROWER:
WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, Virginia 22030


ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181

             
WidePoint Corporation
           
Debt Modification Agreement
      Initials    
 
           
VA/4symathon00725200004266010032009N
  -1996 Bankers Systems, Inc., St. Cloud, MN C        

 

 



--------------------------------------------------------------------------------



 



1. DEFINITIONS. In this Modification, these terms have the following meanings:
A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Modification, individually and together with their heirs, executors,
administrators, successors, and assigns. “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in the Modification or Prior Obligation.
B. Amended Obligation. Amended Obligation is the resulting agreement that is
created when the Modification amends the Prior Obligation. It is described above
in the AMENDED OBLIGATION INFORMATION section.
C. Loan. Loan refers to this transaction generally. It includes the obligations
and duties arising from the terms of all documents prepared or submitted in
association with the Prior Obligation and this modification, such as
applications, security agreements, disclosures, notes, agreements, and this
Modification.
D. Modification. Modification refers to this Debt Modification Agreement.
E. Prior Obligation. Prior Obligation refers to my existing agreement described
above in the PRIOR OBLIGATION INFORMATION section, and any previous extensions,
renewals, modifications or substitutions of it.
2. BACKGROUND. You and I have previously entered into a Prior Obligation. As of
the date of this Modification, the outstanding, unpaid balance of the Prior
Obligation is $0.00. Conditions have changed since the execution of the Prior
Obligation instruments. In response, and for value received, you and I agree to
modify the terms of the Prior Obligation, as provided for in this Modification.
3. TERMS. The Prior Obligation is modified as follows:
A. Interest. Our agreement for the payment of interest is modified to read:
(1) INTEREST. Interest will accrue on the unpaid Principal balance of this loan
at the rate of 5.0 percent (Interest Rate) until March 18, 2009, after which
time it may change as described in the Variable Rate subsection.
(a) Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this loan or obligation will be limited to the Maximum Lawful
Amount of interest allowed by state or federal law. Amounts collected in excess
of the Maximum Lawful Amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
(b) Statutory Authority. Rate statute for Virginia is not provided yet.
(c) Accrual. During the scheduled term of this Loan interest accrues using an
Actual/360 days counting method.
(d) Variable Rate. The Interest Rate may change during the term of this
transaction.
(1) Index. Beginning with the first Change Date, the Interest Rate will be based
on the following index: the Prime rate as published in the Money Rate Section of
the Wall Street Journal. When a range of rates have been published, the highest
rate will be used.
The Current Index is the most recent index figure available on each Change Date.
You do not guaranty by selecting this Index, or the margin, that the Interest
Rate on this loan will be the same rate you charge on any other loans or class
of loans you make to me or other borrowers. If this Index is no longer
available, you will substitute a similar index. You will give me notice of your
choice.
(2) Change Date. Each date on which the Interest Rate may change is called a
Change Date. The Interest Rate may change March 18, 2009 and daily thereafter.
(3) Calculation Of Change. On each Change Date, you will calculate the Interest
Rate, which will be the Current Index plus 0.500 percent. The result of this
calculation will be rounded to the nearest .001 percent. Subject to any
limitations, this will be the Interest Rate until the next Change Date. The new
Interest Rate will become effective on each Change Date. The Interest Rate and
other charges on this loan will never exceed the highest rate or charge allowed
by law for this loan.
(4) Limitations. The Interest Rate changes are subject to the following
limitations:
Lifetime. The Interest Rate will never be less than 5.000 percent.
(5) Effect Of Variable Rate. A change in the Interest Rate will have the
following effect on the payments: The amount of scheduled payments will change.
B. Maturity. The maturity provision is modified to read:
(1) Maturity Date. Consistent with our existing periodic payment arrangement,
except any scheduled, final payment, I agree that the entire outstanding balance
of Principal and accrued interest is due on, or before, June 1, 2010.
C. Fees and Charges. As additional consideration for your consent to enter into
this Modification Agreement, I agree to pay, or have paid these additional fees
and charges:
(1) Nonrefundable Fees and Charges. The following fees are earned when collected
and will not be refunded if I prepay this loan before the scheduled maturity
date.
Commitment. A(n) Commitment fee of $12,000.00 payable from separate funds on or
before today’s date.
(2) Stop Payment. A(n) Stop Payment equal to $30.00.

             
WidePoint Corporation
           
Debt Modification Agreement
      Initials    
 
           
VA/4symathon00725200004266010032009N
  -1996 Bankers Systems, Inc., St. Cloud, MN C       Page 2

 

 



--------------------------------------------------------------------------------



 



(3) Late Charge. If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment. I will pay this late charge promptly
but only once for each late payment.
(4) Returned Check Charge. I agree to pay a fee not to exceed $32.00 for each
check, negotiable order of withdrawal or draft I issue in connection with this
Loan that is returned because it has been dishonored.
4. CONTINUATION OF TERMS. Except as specifically amended by this Modification,
all of the terms of the Prior Obligation shall remain in full force and effect.
5. WAIVER. I waive all claims, defenses, setoffs, or counterclaims relating to
the Prior Obligation, or any document securing the Prior Obligation, that I may
have. Any party to the Prior Obligation that does not sign this Modification,
shall remain liable under the terms of the Prior Obligation unless released in
writing by you.
6. REASON FOR MODIFICATION. The terms and conditions of the Prior Obligation
have been modified as described herein.
7. ADDITIONAL TERMS. PRIOR OBLIGATION. This agreement is a modification of
certain terms and conditions of the indebtedness evidenced by a Promissory Note
from Borrower to Lender dated August 16, 2007 in the principal amount of
$2,000,000.00, as modified under the following agreements between Borrower and
Lender: a Promissory Note dated January 2, 2008 in the amount of $5,000,000.
LOAN AGREEMENT. This agreement is subject to that certain Commercial Loan
Agreement between Borrower and Lender dated March 17, 2009, all terms and
conditions of which, notwithstanding anything herein to the contrary, are
incorporated and made a part herein.
COLLATERAL. In addition to any other collateral that may be pledged, either now
or in the future, the indebtedness evidenced by this agreement is secured by all
rights, title, and security interest granted under that certain Security
Agreement from Borrower to Lender dated August 16, 2007.
8. SIGNATURES. By signing under seal, I agree to the terms contained in this
Modification. I also acknowledge receipt of a copy of this Modification.
BORROWER:
WidePoint Corporation

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

Widepoint IL, Inc.

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

WP NBIL, Inc.

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

Chesapeake Government Technologies, Inc.

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

Operational Research Consultants, Inc.

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

iSYS, LLC

         
By
      (Seal)
 
       
 
  James T. McCubbin, Vice President    

             
WidePoint Corporation
           
Debt Modification Agreement
      Initials    
 
           
VA/4symathon00725200004266010032009N
  -1996 Bankers Systems, Inc., St. Cloud, MN C       Page 3

 

 